 ROCKFORD NEWSPAPERS, INC.Rockford Newspapers, Inc. and Mary Sue Traynor.Case 38-CA-2862May 3, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn January 31, 1977, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings,'findings, and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Rockford News-papers, Inc., Rockford, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.We find no merit in Respondent's contention that the AdministrativeLaw Judge committed prejudicial error either in any of her rulings or in herconduct of the hearing.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thiscase was heard at Rockford, Illinois, on November 15 and16, 1976, pursuant to a charge filed on August 10, 1976,and a complaint issued on September 30, 1976. The issuepresented is whether Respondent Rockford Newspapers,Inc., violated Section 8(aXI) of the National LaborRelations Act (the Act), as amended, by threatening onAugust 25, 1976, to discharge or otherwise disciplineemployee Mary Sue Traynor because she engaged inprotected and/or concerted activities.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byRespondent and by counsel for the General Counsel, Imake the following:229 NLRB No. 69FINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation with office andplace of business located at Rockford, Illinois, where it isengaged in the business of newspaper publication and sale.During the year preceding the issuance of the complaint, arepresentative period, Respondent had a gross volume ofsales exceeding $200,000 and purchased more than $50,000worth of goods and materials which were shipped to itdirectly from points outside Illinois. I find that, asRespondent admits, Respondent is engaged in commercewithin the meaning of the Act, and that assertion ofjurisdiction over its operations will effectuate the policiesof the Act.II. THE UNION'S STATUS AS A LABOR ORGANIZATIONThe complaint alleges, Respondent admitted at thehearing, and I find that the International TypographicalUnion, Local No. 213 (herein the Union) is a labororganization within the meaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundTraynor was hired by Respondent in September 1972. Atall times relevant here, and at the time of the November1976 hearing, she was a T.T.S. (teletype setter) puncherunder the immediate supervision of the night composingroom foreman, James O'Connell, whom Respondentadmits to be a supervisor. Traynor was in a unitrepresented by the Union, and was a member of thatorganization. At all times relevant here, that unit wascovered by a contract, between Respondent and theUnion, which contained a formal grievance and arbitrationprocedure "limited exclusively and specifically to differ-ences in the interpretation and enforcement of the terms ofthis contract." The contract provides that an "aggrievedparty," including the Union, can raise an issue under thisprocedure by directing to Respondent a written statementof the matters in question. Under the contract, the matter isthen to be submitted to a joint standing committeeconsisting of two representatives named by the Union andtwo named by Respondent.Once or twice a month, the union president and theunion committee meet with Personnel Director GordonWolfley and other members of management in whatWolfley described as an "executive committee meeting"and Union President H. Lawrence Warne described as an"informal meeting." The purpose of these meetings is toiron out problems; problems which are not resolved go tothe grievance procedure set forth in the contract.B. Events Preceding the August 25, 1976,Evaluation Given to TraynorAbout June 28, 1975, Traynor sent Union ChapelChairman Ray Murray a document headed "Grievance."Under the heading "Re: James O'Connell, Morning StarForeman," Traynor alleged, inter alia, that O'Connell had429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfairly accused her of making intentional errors, hadmade malicious insinuations about her past or presentmental health, and was, perhaps, making these statementsin order to increase her errors by means of upsetting her. InJuly 1975, Union President Warne and an unidentifiedunion committeeman had an executive committee meetingwith Personnel Director Wolfley and/or ProductionManager Jack Hall, and then Editor-Publisher ColeHoover. The Union told management that Traynor wasmaking efforts, by seeing a doctor for counseling, to correcther nervousness or state of mind, and asked managementto "put some sort of a restraint on the supervisorypersonnel so as to permit this individual to get it alltogether." Management offered to "take this underadvisement and to make efforts to see that things wouldtranquilize," and asked the Union to keep its members incheck on such issues.Beginning in late 1975, Traynor frequently if not usuallyused the wrong number of ems in setting the last story sheset on her shift. When Respondent drew the error to herattention in April or May 1976,1 she stopped it. Then, shestarted to set certain items in the wrong typeface. WhenO'Connell drew the error to her attention in May 1976, shestopped it.On January 9, 1976, Traynor testified at the Union'sbehest in an arbitration proceeding brought by the Unionagainst Respondent. On March 1, the arbitrator issued adecision substantially sustaining the grievance, and direct-ing the reinstatement of the grievant with backpay.About May 25, Traynor sent a memorandum to UnionPresident Warne alleging, among other things, that Fore-man O'Connell was requiring her to "cover" for a "Harris1100" operator without letting her operate this machine,and was discriminating against her, because of her sex,with respect to use of and retraining on that machine. Inlate May or early June, Warne and Union CommitteemanFloyd Bowers had an executive committee meeting withPersonnel Director Wolfley and Production DirectorCharles R. Blevins. The union representatives informallyinquired about the possibility of opening up a little broaderarea for Traynor, whom they mentioned by name, so as tomove her around into other work areas and promote betterworking relationships between her and Respondent. Re-spondent replied that "it would be considered, but[Respondent] would take the designated action they feltnecessary for the production of the paper." ForemanO'Connell testified that, on an unspecified date, Traynorwas retrained to operate the "Harris 1100" machine.Traynor testified that in April or May 1976 she wrote aletter, of which she kept no copy, to Production ManagerBlevins about the working conditions on her machine. Iaccept Blevins' testimony that he never received such aletter.O'Connell credibly testified that, about the spring of1976, Respondent had moved new equipment into aremodeled room which Respondent had tried to make "aspleasant as possible for improved working conditions." Hefurther testified that during the summer "the air condition-er was on. I had had some people that were saying that weAll dates hereafter are in 1976 unless otherwise stated.didn't have enough air movement in the room, and I hadother people that were saying that the room was too drafty.And I felt that there was just no way that I could resolvethe situation as to the air conditioner. If I turned the airconditioner off, I had one group of people saying it was toohot. If I turned the air conditioner on, I had another groupof people saying that it was too cold. So I decided that wewould set the air conditioner in as comfortable a positionas possible and leave the air conditioner on." I credit histestimony in this respect. Accordingly, and for demeanorreasons, I do not credit his testimony that Traynor was theonly employee who complained about a draft. For similarreasons, and in view of his testimony that Traynorcomplained about the air-conditioning in her and otherwomen's work areas, I do not credit his testimony thatTraynor never complained on behalf of other women, aswell as herself, that the area was cold. Rather, I creditTraynor's testimony that during most of the summer, andin particular about June 25, she complained about cold anddrafty working conditions for herself and other employees.In this connection, I note O'Connell's testimony that themachines were eventually moved.2About June 24, Traynor, who worked on the night shift,used masking tape to fasten a big piece of cardboard ontothe side of her machine. The cardboard was removedduring the next shift. At the start of her ensuing shift,Traynor started to tape cardboard on her machine again,and told O'Connell that she was doing this because it wasdrafty. O'Connell concluded that there was no draft on hermachine (infra, fn. 10). He told her that Respondent didnot want cardboard pasted onto the machines. Traynorsaid that, in that case, O'Connell was going to have tomove her machine. O'Connell replied that he would not dothis. Traynor talked to Acting Chapel Chairman PaulErickson about the matter, and then went to work.Erickson came to O'Connell's office and told him thatTraynor was complaining about not putting up thecardboard. O'Connell replied that Respondent did notwant cardboard pasted on the machines, that Traynorwanted her machine moved, and that he did not feel that itwas necessary to be moving equipment around.O'Connell and Erickson then left the office, whereuponO'Connell saw that Traynor had relocated her machine bypulling it out from the wall and turning it around.O'Connell said that he did not want the machine in thatposition, that he would turn the machine around, and thatshe could operate it in either that or the original position.Traynor said that she was not going to operate the machinein that position. Traynor said that the only reasonO'Connell wanted the machine turned around was so hecould see what she was doing. He replied, "yes, that isright." She said she was sick and was going home. He saidthat she had not been sick when she came to work and, ifshe left, he was going to consider her absence unautho-rized. She went home. On June 26, O'Connell gave toTraynor, and inserted in her personnel file, a memorandumstating, "This is to inform you that your actions on thenight of June 25 constitute unacceptable behavior and2 He testified that 15 to 18 machines were in Traynor's area.430 ROCKFORD NEWSPAPERS, INC.neglect of duty. If this happens again you may bedischarged."Traynor testified that, in late June 1976, she wrote aletter, of which she kept no copy, to Production ManagerHall complaining about allegedly cold and drafty condi-tions in the shop. Traynor further testified that, about aweek later, Hall came down to the shop, stood or sat by hermachine, and said there was indeed a draft there (infra, fn.3). Hall denied receiving a letter from Traynor, testifiedthat the conversation occurred because she stopped him ashe was passing through the shop, and further testified thathe told her he felt no draft but offered to move themachine.3As to the matters described in the last threesentences, I credit Traynor, in view of O'Connell'stestimony that the machines were in fact eventually movednotwithstanding his prior refusal. Hall credibly testifiedthat his wife worked in the same area as Traynor andsometimes used the same machine, and had never com-plained to him about the draft situation. Hall also crediblytestified that, during the summer of 1976, other employeesnever complained to him about the drafty situation orabout the air-conditioning.No grievance filed by Traynor was ever processedthrough the formal grievance-arbitration procedure setforth in the bargaining agreement.On August 4, O'Connell had a meeting with Traynor.The record fails to show the subject discussed there.During this meeting, O'Connell did not threaten todischarge or discipline her because she might file com-plaints or grievances or file charges with the Board. Thatsame day, O'Connell gave to Traynor, and inserted in herpersonnel folder, a memorandum stating, "This is toinform you that your conduct has again been unacceptableand any future acts of this type may lead to yourdischarge."Also on August 4, Traynor filed a charge with the EqualEmployment Opportunity Commission, alleging that thewomen in Respondent's shop were being forced to stay inkeyboard positions. By letter to Traynor dated August 5,the EEOC stated that, pursuant to section 706(b) of TitleVII of the Civil Rights Act, "the matter has been deferredfor 60 days to the State of Illinois, Fair EmploymentPractices Commission ...we will automatically assertjurisdiction over your charge on the 61st day after [its]receipt ...of your charge." Traynor and the GeneralCounsel were unable to obtain a copy of this charge. TheEEOC's procedural regulations require a charge to contain,inter alia, the full name and address of the person makingthe charge, and a "clear and concise statement of the facts,including pertinent dates, constituting the alleged unlawfulemployment practice." Section 1601.11, 29 CFR 1601.11. 1infer that Traynor's charge contained such information. Atall times relevant here, section 1601.13 of these proceduralrules required the Commission to serve on the respondent,within 10 days after filing of the charge, either a copythereof or a notice that it had been filed (see infra, fn. 4).3 In view of his confirmation of Traynor's initial testimony that they hada conversation about this matter, I do not believe that her testimony aboutits content is impeached by her subsequent denial that she had aconversation with him. Rather, I conclude that she became somewhatconfused.4 Before August 11, 1976, sec. 1601.13 provided, "Unless otherwiseRespondent's counsel stated on the record that Respon-dent had never received a copy of this charge; and there isno evidence that Respondent ever saw a copy of theCommission's August 5 letter to Traynor. Counsel furtherstated on the record that Respondent had received "a copyof the Equal Employment Opportunity Commission personfiling charge document, which is EEOC form 131." Thisdocument is not in the record. After showing it to theGeneral Counsel pursuant to subpena, Respondent'scounsel stated on the record that the document was datedOctober 4. 1 infer that, notwithstanding the Commission's10-day rule (which the Commission may regard asinoperative until after its assertion ofjurisdiction), Respon-dent received this document well after August 25, the dateof the alleged unlawful discharge threat. Accordingly, Ifind it unnecessary to determine whether it named Traynoras the person filing the charge.4On August 10, Traynor filed the 8(a)(1) and (3) chargewhich gave rise to the instant case. Respondent receivedthis charge on August 11. The charge set forth a number ofalleged acts by O'Connell, including an allegation that hediscriminated against her in her last job evaluation becauseTraynor testified "against him" in a "January 9" arbitra-tion hearing; on June 25 "by his manner of intimidation,threats, coercion and discrimination [which] caused [her]to become so ill [she] was unable to continue working"; injob assignments; in "assigning the retraining"; and in"begging off because of my health." This charge alsoalleged that O'Connell required her to "cover" for a"Harris 1100" operator although this was not her jobclassification. In addition, this charge alleged that, on anunspecified date, O'Connell forbade her to use therestroom during working hours except during breaks.O'Connell testified that, on a date which he could notrecall, Traynor began to take restroom breaks which hebelieved (according to his credible testimony) were toofrequent and too long, and were motivated by a desire toavoid doing work. Assistant Night Foreman Richard F.Scott credibly testified that O'Connell later told her thatshe had stopped doing this when, on an undisclosed datebefore August 25, he spoke to her about it.About August 15, Traynor sat in the composing roomwith an Indian blanket wrapped over her shoulders.On August 16, Assistant Foreman Scott reproachedTraynor for setting, on the preceding Friday, copy whichwas totally useless. She replied that she was having troublewith her T.T.S. machine. Scott asked whether she hadasked for a machinist or told Scott that she was havingtrouble with the machine. Traynor replied, no, "thatwouldn't do much good, the equipment is nothing but abunch of goddamnedjunk. It should be thrown in the river.We don't have machinists who are capable of fixing itanyway and they won't fix it." Scott said that Respondentwould not accept that type of work. Later, Scott sawTraynor go to the chapel chairman. He asked her what shewas doing. She said, "I am showing the chairman what youdetermined by the Commission, the notice shall not identify the personfiling the charge." 37 FR 9217. Thereafter, sec. 1601.13 required that therespondent be served with either a copy of the charge itself, or with a noticenaming, inter alia, the person who filed it. 41 FR 34745. 1 take judicial noticethat EEOC Form 131 contains a blank for the naming of the "Person FilingCharge."431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjumped me about." Scott asked, "did I jump you or did Idiscuss it with you?" She said, "well, you were criticizingmy work." Scott replied that "this has gone far enough,"and told her to go back to work.C. Traynor's August 25 Evaluation ReportOn or shortly before August 25, O'Connell preparedTraynor's 6-month evaluation report. The report rated herjob attendance as "Poor"; 5 stated that she was "General-ly" on time; rated her present job performance, on a I to 5scale with 5 as the top, as 1.5 and "barely passable," withthe comment, "[Traynor] is now using the ability andknowledge she has in the performance of her work"; ratedher present job attitude as I and unsatisfactory with thecomment that her "attitude has continued to decline"; andrated her efficiency on job as I and "unsatisfactory" withthe comment, "I am using this rating report to inform[Traynor] that this is her final warning. Her performancemust improve or she will be discharged."On August 25, O'Connell called Traynor into his officeto give her this report. As was her right under thecollective-bargaining agreement, Traynor brought with herthe acting nightside chapel chairman, Paul Erickson. WhenTraynor and Erickson came into the office, O'Connellasked her if she felt that it was necessary for her to have aunion representative with her for her rating report. She said"Yes," whereupon O'Connell said that, in that case, hewanted another company representative as a witness, andcalled in Assistant Night Foreman Scott.6O'Connell then gave the evaluation report to Traynor.After it had been read by Traynor, Erickson, and Scott,O'Connell told her that he had rated her attendance poorbecause she had had too many absences from work; thatshe was being late too often and would have to improve inthis area; that her present work performance was barelypassable, she was not making the effort necessary to workup to her ability, and she would have to improve in thisarea; that she had temper tantrums and her "conducthadn't been acceptable"; and that he had rated her presentjob attitude as unsatisfactory. Traynor said "yes, especiallynow that I have filed charges against you with the NLRB."O'Connell said that her work attitude had been unaccept-able in connection with her prior practice of setting typewith the wrong number of ems and in the wrong typeface,her prior practice of visits to the restroom which manage-ment believed were too frequent and too long,7and herpoor copy to which Scott had drawn her attention a fewdays earlier. Further, O'Connell told Traynor that, afterbeing reproved for this copy, she had told Scott, "that'swhat you got the 1100's for."8Traynor said that she was' During the 6-month period covered by this report (February-July,inclusive), Traynor took 4 days' paid sick leave and left early, claimingillness, on 4 additional days. She also took 2 days' paid sick leave inJanuary. During 1975, she was out sick about 29 days (including I paid sickday and about 18 consecutive working days in January 1975 during whichshe was paid $120 weekly disability pay); left early, claiming illness, on 4additional days; and was absent for unexplained reasons on 2 days,including I day just before 2 "off' days. The record fails to show how herattendance record compared with that of others.R O'Connell testified at the hearing, "I felt that the evaluation was goingto be of such a serious nature that if [Traynor ] felt it was necessary to have aunion representative ...... I would be wise to have another representativepresent.'being "picked on," and denied excessive use of therestroom with the comment that "since I got that way onCompany time, ... I would have to use the [restroom] onCompany time." Also, Traynor denied using to Scott thelanguage attributed to her in connection with her com-plaints about the T.T.S. machine. O'Connell said that she"kept the shop in a turmoil," that she was a "constantcomplainer" about drafts and the air-conditioning, that shehad been causing too much trouble lately, that she had hadtwo written warnings in the past few weeks, and that if shecaused any more trouble or filed any more complaints,O'Connell would fire her. Traynor started to cry, deniedthat she was creating "turmoil," and asked whetherO'Connell was referring to the "complaints [she] had filedin the last couple of weeks." O'Connell said yes, andfurther told her, "your attitude must improve and yourperformance must improve or you will be discharged."He then asked her to sign the report, which contains ablank for the employee's signature. She said that she wouldnot. O'Connell told her that, by signing the report, shewould be neither approving it nor disapproving it, butwould only be recognizing the fact that she and O'Connellhad been over the report. She again said that she would notsign it. He said that her signature was not really necessarybecause Erickson and Scott could verify the fact that sheand O'Connell had been over the report. She said that shewould not sign it, but would make some comments on it.He told her to feel free to do so. She then wrote thefollowing, in a space on the form for the employee'scomments. "Mr. O'Connell is an unfit person to evaluateme because of his bias and suspiciousness as to any errorson my part. I will not sign this report." O'Connell then toldher that "she should consider this rating report as her finalwarning; that I had in the past talked to her about herconduct and her attitude and it hadn't done any good. AndI had given her written warnings and they had done nogood. And so, that I was using this rating report as a finalwarning that her attitude must improve and her perfor-mance must improve or she would be discharged."O'Connell testified at the hearing that Traynor's com-plaints about the cold figured into his whole position as toher attitude, and were part of the reason why he warnedher about her future conduct in regards to her attitude. Hefurther testified that her complaints about the T.T.S.machine, the lunchroom, and the air conditioner systemcontributed to his view of her attitude. Also, he testifiedthat his belief that her complaint about a draft at herT O'Connell and Scott both testified that, during this interview,O'Connell said that, at management's request. Traynor had discontinuedher erroneous typesetting practices. Scott gave similar testimony regardingher restroom practices.8 There'is no direct evidence about whether she in fact made this remark(see infra, fn. 9). The "Harris 1100" is an editing and correcting machinewith a scanning device which makes it easier to find typographical errors onthe T.T.S. machine.9 However, at the hearing she did not deny management's version ofthese incidents.432 ROCKFORD NEWSPAPERS, INC.machine was unfounded formed part of his appraisal of herattitude.10My findings about the interview during which Traynorreceived her evaluation report are based on a composite ofher and Chapel Chairman Erickson's testimony and oncredible portions of the testimony of O'Connell and Scott.For demeanor reasons, I do not credit O'Connell'stestimony that he recounted everything that was saidduring the interview, his testimony that Traynor saidnothing after referring to her NLRB charge, and histestimony that Traynor said nothing after O'Connellreferred to the restroom matter. For demeanor reasons, Icredit O'Connell's testimony that Traynor said during theinterview that she had filed "charges with the NLRB," anddiscredit Scott's testimony, in effect, that she did notmention the Board. For demeanor reasons, I credit only tothe extent previously indicated Scott's equivocal testimonyabout Traynor's alleged denials of the alleged instances ofimproper conduct described by O'Connell during theinterview. I discuss infra O'Connell's testimony that duringthis interview he did not threaten to discharge or disciplineTraynor because she had filed charges with the NLRB, ortell her that she would be discharged if she filed anycomplaints or grievances. I also discuss infra Scott'stestimony that during this interview management saidnothing to the effect that she would be discharged orotherwise disciplined if she either filed grievances oradhered to the grievance procedure under the collective-bargaining agreement.D. Analysis and ConclusionsO'Connell and Scott both credibly testified that, duringthe August 25 interview, O'Connell told Traynor that shewould be discharged unless her "attitude" improved.Moreover, the August 25 evaluation report prepared byO'Connell stated that her "attitude" was "unsatisfactory,"and that the report was "her final warning. Her perfor-mance must improve or she will be discharged." Further,O'Connell testified at the hearing that Traynor's com-plaints about the cold figured into his whole position as toher attitude, and were part of the reason why he warnedher about her future conduct in regards to her attitude.O'Connell also testified that her complaints about the air-conditioning contributed to his view of her attitude, andthat his belief that her complaint about a draft at hermachine was unfounded formed part of his appraisal of herattitude. Finally, he conceded that Traynor's complaintsabout the alleged draft on her machine were processed atleast partly through the Union's acting chapel chairman.In short, O'Connell conceded that he threatened todischarge Traynor partly because of a complaint, on thesubject of alleged drafts, which she advances through herunion representative. I conclude that the presentation ofsuch a complaint through Traynor's union representative'0 He explained that, when he came to her machine, he himself felt nodraft there, and smoke from a cigarette in her ashtray beside the machinewent straight up in the air." Indeed, it is by no means clear that Traynor's complaints were coveredby the formal grievance-arbitration procedure, which is limited to "differ-ences in the interpretation and enforcement of the terms of this contract."Apart from the grievance-arbitration clause. the contract is not in evidence.No contention is made that the U nion purported to or did waiveconstituted an activity protected by Section 7 of the Act,notwithstanding any belief by O'Connell that her com-plaint was unfounded. Nissan Motor Corporation in U.S.A.,226 NLRB 397 (1976); Dreis & Krump ManufacturingCompany, Inc., 221 NLRB 309, 314 (1975), enfd. 544 F.2d320 (C.A. 7, 1976). Accordingly, O'Connell's own testimo-ny establishes that Respondent violated Section 8(a)(1) ofthe Act by threatening to discharge her if she continued,among other things, to exercise her statutory right to press,through her union representative, complaints about work-ing conditions. Gateway Transportation Company, 190NLRB 199 (1971). Further, I conclude that her complaintsdirectly to O'Connell about the air-conditioning and drafts,which complaints admittedly played a part in his threat todischarge her unless her attitude improved, constitutedSection 7 protected activity because of the creditedtestimony that such complaints were made on behalf ofothers as well as herself. Dreis & Krump, supra. According-ly, the discharge threat was unlawful for this additionalreason.I find unmeritorious Respondent's apparent contentionthat such complaints were not protected activity becausethey were never processed through the formal grievanceand arbitration procedure. Traynor's presentation of hercomplaints orally to O'Connell and through her unionrepresentative aided the functioning of the formal proce-dure by encouraging mutually satisfactory disposition of aproblem without invoking that procedure and, thus, by notoverburdening it with matters that could be handledwithout it. Cf. N.LR.B. v. Acme Industrial Co., 385 U.S.432, 438-439 (1967); Dreis & Krump, supra' WabashAsphalt Company, Inc., 224 NLRB 820 (1976); Morrison-Knudsen Company, Inc., 213 NLRB 280, 287 (1974), enfd.521 F.2d 1404 (C.A. 8, 1975).1tI conclude that O'Connell's August 25 discharge threatwas unlawful for the further reason that it was based partlyon Traynor's action in filing her August 10 charge with theNLRB, conduct which Section 7 likewise protects.N. L R.B. v. Industrial Union of Marine & ShipbuildingWorkers of America and its Local 22, 391 U.S. 418 (1968). 1base this conclusion on O'Connell's admission to Traynorthat his "turmoil" allegation referred to the "complaints[she] had filed in the last couple of weeks" (the chargehaving been filed 10 days earlier); on the inclusion, inTraynor's charge, of allegations partly comprised ofcomplaints which by O'Connell's own testimony partlymotivated his discharge threat; 12 and on the additionalinclusion of Traynor's retraining complaint which theUnion had discussed with Respondent in a May or June"executive committee meeting." While there is no directevidence that O'Connell knew about Traynor's NLRBcharge, I infer such knowledge from his admission, ineffect, that he expressed no surprise or curiosity when shementioned it during the August 25 interview; from theRespondent's statutory duty to entertain complaints about the mattersraised by Traynor.12 The charge contained allegations of illness caused by O'Connell'salleged coercion and discrimination on the June 25 occasion when herejected her complaints, partly through her union representative. about thealleged drafts and she thereupon left early on a claim of illness. See alsoinfra, fn. 13.433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinherent likelihood that Respondent had asked him aboutit, since the charge largely alleged improper conduct byO'Connell; and from his failure to testify that he did notknow about it, even though the complaint alleged in termsthat his August 25 conduct was motivated partly by thatcharge. Similarly, while there is no direct evidence as towhether he knew about the retraining complaint discussedat the "executive committee" meeting, I infer suchknowledge in view of his testimony that Traynor was infact retrained, of management's promise to the Union atthat meeting that the retraining complaint would beconsidered, and of the fact that O'Connell was Traynor'simmediate supervisor.As previously noted, O'Connell testified that during theAugust 25 interview he did not threaten to discharge ordiscipline Traynor because she had filed charges with theNLRB, or tell her that she would be discharged if she filedany complaints or grievances. Also, as previously noted,Scott testified that, during this interview, management saidnothing to the effect that she would be discharged orotherwise disciplined if she either filed grievances oradhered to the grievance procedure under the collective-bargaining agreement. I accept their testimony that duringthis interview O'Connell did not in terms ascribe to suchconduct his admitted threats to discharge her. However, asfound supra, such threats were in fact motivated partly byher filing of an NLRB charge and by her presentation ofgrievances and, moreover, during this interviewO'Connell's explanations for his threats consisted in part ofreferences to incidents (e.g., "constant complainer," creat-ing "turmoil" and too much trouble, her "attitude") whichin fact consisted at least in part of her protectedpresentation of grievances and filing of a charge. To thatextent, I discredit the testimony of O'Connell and Scott setforth in the first two sentences of this paragraphsAs the record fails to show that Respondent knew onAugust 25 that Traynor had filed an EEOC charge onAugust 4, I conclude that the evidence fails to show that onAugust 25 she was threatened with discharge or disciplinepartly because she had filed that charge. Further, I findnothing in the record to support the General Counsel'scontention that Traynor was threatened with dischargepartly because of her testimony at the arbitration hearing,or his apparent contention that she was so threatenedpartly because of her August 25 request for the presence ofher union representative during the discussion of herevaluation report. Nor do I see anything in the record tosupport the General Counsel's contention that Traynor wasthreatened with discipline partly because she asserted aclaim or right under the bargaining agreement; there is no13 In view of my finding that O'Connell's August 25 threats to Traynorwere unlawful because based partly on her complaints about alleged draftsand the air-conditioning and on her having filed a charge with the Board, Ifind it unnecessary to determine whether his threats were unlawful for theadditional reason that they were admittedly based partly on her complaintabout the T.T.S. machine. Traynor consulted with her union representativeabout Assistant Night Foreman Scott's criticism of the work defects whichshe attributed to the condition of the T.T.S. machine. Moreover, manage-ment's disposition of her complaint about the machine would affect theother employees who worked on it, although there is no evidence that any ofthe others was dissatisfied with it. Cf. Aro, Inc.. 227 NLRB 243 (1976).Furthermore, Traynor's complaint about the T.T.S. machine may have beenrelated to the job-assignment discrimination allegation in her NLRB charge,evidence that Respondent's complained-of conduct consti-tuted arguable breaches of the agreement, or that she everclaimed it did (see supra, fn. 11).CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(l) of the Actby threatening to discharge employee Mary Sue Traynorpartly because of her exercise of rights protected by Section7 of the Act.4. This unfair labor practice affects commerce withinthe meaning of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist therefrom, and from like orrelated conduct. In addition, I shall recommend thatRespondent be required to withdraw and to expunge fromits personnel records the evaluation report given toTraynor on August 25, 1976. While the adverse commentsin this report were based partly on conduct by Traynorwhich was not protected by Section 7 of the Act, doubtsabout what the report would have said absent Respon-dent's reliance on her Section 7 conduct must be resolvedagainst Respondent, whose unlawful conduct created suchdoubts. N.LR.B. v. The Barrett Company and R. W.Morton, 135 F.2d 959, %1-962 (C.A. 7, 1943); N.LR.B. v.Tom Wood Pontiac, Inc., 447 F.2d 383, 386 (C.A. 7, 1971);Television Wisconsin, Inc., 224 NLRB 722 (1976). I shallalso recommend that Respondent be required to postappropriate notices.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 14The Respondent, Rockford Newspapers, Inc., Rockford,Illinois, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening to discharge employees because theyhave engaged in activities protected by Section 7 of theAct.and to the retraining complaints, partly if not wholly involving the "Harris1100" machine, set forth in her NLRB charge and discussed in a union-management "executive committee" meeting in late May or early June.O'Connell also testified that his August 25 threats were based partly onTraynor's complaints about the lunchroom, but he testified that she hadnever complained to him about it, and there is no other evidence about thismatter.i4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.434 ROCKFORD NEWSPAPERS, INC.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Withdraw and expunge from its personnel records theevaluation report given to Mary Sue Traynor on August 25,1976.(b) Post at its Rockford, Illinois, facility copies of theattached notice marked "Appendix." '5Copies of saidnotice, on forms provided by the Officer-in-Charge ofSubregion 38, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the Officer-in-Charge of Subregion 38, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.15 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent their evidence, it has been decided that we brokethe law in certain ways. We have been ordered to post thisnotice. We intend to carry out the order of the Board andabide by the following:WE WILL NOT threaten to discharge employeesbecause they have exercised rights given by theNational Labor Relations Act. These rights include,among other things, (I) the right to complain aboutworking conditions through a union representative; (2)the right to complain about working conditions with oron behalf of other employees; and (3) the right to filecharges with the National Labor Relations Board.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights given them by the National Labor Relations Act.WE WILL withdraw and expunge from our personnelrecords the evaluation report given to Mary SueTraynor on August 25, 1976.ROCKFORD NEWSPAPERS,INC.435